68 F.3d 463
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Michael Edward WILLIAMS, Plaintiff--Appellant,v.MARYLAND STATE DEPARTMENT OF PUBLIC SAFETY AND CORRECTIONALSERVICES;  Richard Lanham, Sr.;  William Smith;P. Taylor, Co II;  Ronald Hutchinson,Defendants--Appellees.
No. 95-6591
United States Court of Appeals, Fourth Circuit.
Submitted:  Oct. 12, 1995.Decided:  Oct. 23, 1995.

Michael Edward Williams, appellant pro se.
John Joseph Curran, Jr., Attorney General, Glenn William Bell, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, MD, for appellees.
Before WILKINSON, NIEMEYER, and LUTTIG, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Williams v. Maryland State Dep't of Public Safety, No. CA-94-1092-L (D.Md. Mar. 29, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED